Appellee recovered a verdict and judgment against appellant for $30,000 for the death *Page 268 
of his decedent, Joseph F. Hornung. Overruling appellant's motion to make the complaint more specific, overruling its demurrer to the complaint, and overruling its motion for a new trial are assigned as error.
The complaint alleged, in substance, that the plaintiff was duly appointed as administrator of the estate of his decedent by the circuit court of the county in which said decedent lived at the time of his death, and had qualified as such administrator; that defendant was a corporation engaged in operating a railroad extending across Ohio, Indiana, and certain other states, and engaged in interstate commerce as a common carrier for hire; that plaintiff's decedent was in the employ of defendant as a fireman on one of defendant's locomotives in an interstate train operated by defendant on said railroad, between Cincinnati, Ohio, and Seymour, Indiana, and in the line of his employment was working as a servant of defendant in the operation of said train from Cincinnati westward into Indiana, on its way between said points; that said train was being run by defendant as its second No. 23, pursuant to an order which had been made, published and promulgated by defendant, that gave said train the right of way from Milan to North Vernon, stations on said railroad in the State of Indiana, as against trains numbered 2 and 68 and 46, respectively; that there was only a single track on said railroad between the stations named; that defendant's servants in charge of and operating the east bound train No. 2 received said order, and "that under and pursuant to said order it became the duty of said employees, servants and agents running and operating said train No. 2 to hold said train at said city of North Vernon until said train second No. 23 had reached the city of North Vernon as aforesaid, and at said point said trains were scheduled and notified by reason of said order to pass each other," but that defendant's servants *Page 269 
in charge of train No. 2 negligently failed to obey said order, and negligently ran that train toward the east from North Vernon on the same track on which the second No. 23 was approaching from the east, "and negligently ran said train No. 2 east as aforesaid at a high and dangerous rate of speed, to wit: sixty miles an hour toward and into train second No. 23 upon defendant's track" between North Vernon and Milan, "and there negligently collided with said train second No. 23 * * * and thereby struck, injured and killed plaintiff's decedent upon said train second No. 23 in his position upon said locomotive and while performing his duties as said fireman upon said locomotive in the line of his employment"; that said decedent left a wife and five minor children who, because of certain facts stated, were thereby damaged in the sum of $50,000.
Appellant's motion to make the complaint more specific by explaining the use of the word "duty" as applied to the servants operating train No. 2 being required to hold the train at 1.  North Vernon was properly overruled. All of the facts which imposed that duty, including the alleged facts that there was only a single track from that city eastward to Milan, and that they had been given an order that train second No. 23 from the other direction had the right of way over train No. 2, were fully stated in the complaint, and the further charge that by reason of such facts it was the duty of those in charge of the east bound train to hold it at North Vernon until the west bound train arrived there was not indefinite nor uncertain.Pittsburgh, etc., R. Co. v. Lightheiser (1904), 163 Ind. 247, 254, 71 N.E. 218; Chicago, etc., R. Co. v. Hamerick (1911),50 Ind. App. 425, 434, 96 N.E. 649; Wellington v. Reynolds
(1912), 177 Ind. 49, 52, 97 N.E. 155. *Page 270 
Neither was it error to overrule the motion to require that the complaint should state facts showing why sixty miles an hour was dangerous and negligent. The gravamen of the alleged 2, 3.  cause of action was running an eastbound train along the single track on which a west bound train was approaching that had the right of way, and thereby running it against plaintiff's decedent and killing him, and the speed at which it was operated was merely incidental. Overruling a motion to make an immaterial averment more specific is not cause for reversing the judgment. Cincinnati, etc., R. Co. v. Little, Admr.
(1921), 190 Ind. 662, 131 N.E. 762; Tecumseh, etc., Mining Co.
v. Buck (1922), 192 Ind. 122, 135 N.E. 481.
The complaint charged that plaintiff's decedent was killed in the performance of service in the operation of an interstate train as a servant of defendant in the conduct of its 4, 5.  business as a railroad carrier engaged in interstate commerce. Under such circumstances the act of congress (Act April 22, 1908, § 8657 U.S. Comp. Stat. 1916) applies, and he did not assume the risk of injury by reason of the negligence of fellow servants. The statute makes an interstate railroad carrier liable in damages to an employee while engaged in interstate commerce for injuries or death resulting in whole or in part from negligence of any "officers, agents or employes of such carrier," and abrogates the fellow servant rule at common law. Mondou v. New York, etc., R. Co. (1911), 223 U.S. 1, 32 Sup. Ct. 169, 175, 38 L.R.A. (N.S.) 44.
Interrogatories Nos. 4, 5 and 6 inquired whether or not defendant issued and delivered order No. 142, on the date of the accident, whether or not it was in certain words, as set 6.  out, and whether or not it gave train second No. 23 the right of way over train No. 2 between Milan and North Vernon on that *Page 271 
day. Defendant's motion to strike them out for the alleged reasons that they were irrelevant and not connected with the pleadings, and that they asked hypothetical questions, asked for a copy of an instrument, and asked defendant to determine the law on the facts stated was overruled, and appellant answered each interrogatory in the affirmative. This ruling was not erroneous. It did not appear from the questions or the answers thereto that the order was in writing, and whether or not the abbreviations used expressed the meaning that one train had the exclusive right to use the single track until it should have passed over it was matter of fact. The facts inquired about were in issue and were material.
The complaint having alleged that plaintiff was the administrator of his decedent's estate, appointed by a court that had jurisdiction, and the character and capacity in which he sued and his authority to sue not having been denied by a pleading under oath, no proof of those matters was necessary at the trial. § 371 Burns 1914, § 365 R.S. 1881.
We perceive no reason why this rule of evidence should not govern an action in a state court to enforce a liability created, in part, by a federal statute. The defendant had notice of 7.  the capacity in which plaintiff was suing from the time the complaint was filed, and knew that it would conclusively admit his capacity to sue as administrator if it should fail to deny such capacity under oath. The evidence was sufficient in this particular.
There was evidence that the deceased was thirty-five years old and had a life expectancy of thirty-one and seventy-eight hundredths years, that he left a widow of his own age, and 8.  children aged three, eight, twelve, fourteen and fifteen years, respectively; that he was strong, healthy, sober, industrious, *Page 272 
of good habits and kind to his family; that he had worked as a fireman six or seven years, and was receiving from $100 to $130 per month, with some extra at times, and was farming ten acres on which he produced vegetables and hogs, and from which he sold $200 worth per year. We cannot say that the amount of damages awarded was so obviously a result of prejudice, partiality, or other improper motive, or was so obviously a result of the consideration by the jury of an improper element, that a court of appeals can know they are excessive. City of Indianapolis v.Stokes (1914), 182 Ind. 31, 35, 105 N.E. 477; Pittsburgh,etc., R. Co. v. Smith (1921), 190 Ind. 656, 131 N.E. 516.
The statute expressly authorized the use of the answers to interrogatories as evidence at the trial. § 365 Burns 1914, § 359 R.S. 1881. Combs v. Union Trust Co. (1897), 146 9, 10.  Ind. 688, 694, 695, 46 N.E. 16. There being an express admission of defendant, under oath, by its answers to the interrogatories, that plaintiff's decedent was in the employ of defendant, as fireman on defendant's west bound train second No. 23, on December 29, 1917, the day of the accident, that defendant gave the order referred to, and that said train collided with defendant's train No. 2 on defendant's railroad a mile and a half east of North Vernon, the following facts were matters of judicial knowledge. That under the act of August 29, 1916 (§ 1974a U.S. Comp. Stat. 1916), "the President, in time of war, is empowered * * * to take possession and assume control of any system or systems of transportation, or any part thereof," etc.; that after war with Germany and Austro-Hungary had been declared, the President issued a proclamation on December 26, 1917, which declared that he did "hereby take possession and assume control at 12 o'clock, noon, on the 28th day of December, 1917, of each and every system *Page 273 
of transportation and the appurtenances thereof located wholly or in part within the boundaries of the continental United States and consisting of railroads, etc. * * * (and after appointing the Director General) until and except so far as said director shall from time to time by general or special orders otherwise provide, the boards of directors, receivers, officers and employees of the various transportation systems shall continue the operation thereof in the usual and ordinary course of the business of common carriers, in the names of their respective companies. Until and except so far as said director shall from time to time otherwise by general or special orders determine, such systems of transportation shall remain subject to all existing statutes and orders of the Interstate Commerce Commission and to all statutes and orders of regulating commissions of the various states in which said systems or any part thereof may be situated. * * * Except with the prior written assent of said director, no attachment by mesne process or on execution shall be levied on or against any of the property used by any of said transportation systems in the conduct of their business as common carriers; but suits may be brought by and against said carriers and judgments rendered as hitherto until and except so far as said director may, by general or special orders, otherwise determine. From and after 12 o'clock on said 28th day of December, 1917, all transportation systems included in this order and proclamation shall conclusively be deemed within the possession and control of said director without further act or notice. But for the purpose of accounting said possession and control shall date from 12 o'clock midnight on December 31, 1917."
Thereafter, on October 28, 1918, the Director General of Railroads issued general order No. 50, which recited *Page 274 
the language of the proclamation quoted above, and the fact that suits were being brought and judgments rendered against carrier corporations on matters based on causes of action arising during federal control, and "therefore ordered that actions at law, suits in equity, and proceedings in admiralty hereafter brought in any court based on contract, binding upon the Director General of Railroads, claim for death or injury to person, or for loss and damage to property, arising since December 31, 1917, and growing out of possession, use, control or operation of any railroad or system of transportation by the Director General of Railroads, which action, suit or proceeding but for federal control might have been brought against the carrier company, shall be brought against William G. McAdoo, Director General of Railroads, and not otherwise." The form of contracts between the United States and the several railroad companies which all of such companies were required to enter into as a condition of being guaranteed against loss and assured the payment of current dividends contained the following provision: "No claim is made by the company for compensation for the period between noon of December 28 and midnight of December 31, 1917; and the revenues of said period shall belong to the company, and the expenses thereof shall be paid by the company," etc.
And general orders numbered 2, 10, 17, 20, 21, 30 and 52, respectively, issued by the Director General of Railroads, enlarged upon and emphasized the proposition that it was only from and after midnight of December 31, 1917, that the United States received any part of the income or undertook to pay any of the liabilities arising from the operation of any railroads.
In view of the fact, as above set out, that the President's proclamation by which the railroads were taken over expressly provided that "suits may be brought *Page 275 
against carriers and judgments rendered as hitherto until 11.  and except so far as the director general may, by general or special orders otherwise determine," and that the director general has never issued an order to the contrary as to causes of action which arose prior to January 1, 1918, but has made contracts and issued many orders to the effect that the carriers should have all the income and pay all liabilities for the period before that date, an action could properly be maintained against the railroad company for injuries causing death on December 29, 1917.
It follows that the trial court did not err in its several rulings of which appellant makes complaint based on a contention that the law is otherwise.
The proclamation of the President by which the railroads were taken over had the effect of law, and it was the duty of the court to interpret all matters of law and declare them 12, 13.  by its instructions for the guidance of the jury. The law in force within the jurisdiction is matter of judicial knowledge, and not something to be pleaded and proved; and it was not error to sustain an objection when the defendant offered to read that proclamation to the jury as evidence.Carson v. Miami Coal Co. (1923), 194 Ind. 49, 141 N.E. 810;West v. New York, etc., R. Co. (1918), 233 Mass. 162, 123 N.E. 621, 623.
The judgment is affirmed.